Per Curiam.
After careful consideration of the motion for a new trial, the court is unanimously of the opinion that no reason appears why the judgment refusing a new trial should be reversed on the general grounds of the motion, or, in so far as sufficient to raise a question for decision, on the special grounds other than ground 7. The majority of this court are of the opinion that ground 7, which complains that the judge in his charge intimated or expressed an opinion in its nature interfering with the unqualified right of the jury to determine for itself, either with or without reason, whether the defendant will suffer life imprisonment instead of being executed, is without merit.

Judgment affirmed.


All the Justices concur, except